Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The elections with traverse filed May 2, 2022, are acknowledged and have been entered.   Applicant has elected Group I.  Applicant has further elected a species of antibody conjugated to agent 0101 and an additional cysteine at 334. The species of MMAF has been rejoined. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the election has been treated as an election without traverse (MPEP § 818.03(a)).


2.  	Claims 1-22 are pending. Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention, there being no allowable generic or linking claim.  

3.	Claims 1-21 are under examination.  The information disclosure statements have been considered.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4 and 8-21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Geierstanger et al (WO 2014/124316 A2, IDS).
With respect to the claims, Geierstanger et al teach immunoconjugates comprising an IgG antibody comprising a heavy chain CH2 domain with a cysteine at position 290 of the EU index where the position corresponds to residue 60 of SEQ ID NO:61 and a light chain with a cysteine at position 183 where the position corresponds to residue 76 of SEQ ID NO:63 (see claims, pages 35, 43, 45 and 126 and alignments below).  Geierstanger et al teach that the antibody can have a light kappa or lambda light chain constant domain (see pages 44-45).  Geierstanger et al teach that position 290 can be conjugated to auristatin MMAF (see page 35) and that a linker, cleavable linker or the linker VC can be used to conjugate the agent to the antibody (see page 63).  Geierstanger et al teach pharmaceutical compositions comprising the immunoconjugate and a carrier (see page 114).

RESULT 9
BBL50667
ID   BBL50667 standard; protein; 331 AA.
XX
AC   BBL50667;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CH region Cys mutant (HC-K290C), SEQ ID 34.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   heavy chain constant region; immunoconjugate; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   174
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 174
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 34; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50635-BBL50693) are heavy chain 
CC   constant (CH) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CH 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody heavy chain region (BBL50634) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 331 AA;

  Query Match             100.0%;  Score 590;  DB 21;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 174

Qy         61 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 224


RESULT 4
BBL50715
ID   BBL50715 standard; protein; 108 AA.
XX
AC   BBL50715;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CL region Cys mutant (LC-K183C), SEQ ID 82.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   immunoconjugate; light chain constant region; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   77
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 77
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 82; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50694-BBL50722) are light chain 
CC   constant (CL) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CL 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody kappa light chain (BBL50723) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 557;  DB 21;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 61

Qy         61 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         62 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 108

Therefore, the products are deemed to anticipate the instant claims absent a showing otherwise.   


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geierstanger et al (WO 2014/124316 A2, IDS) and Marquette et al (WO 2013/093809 A1, IDS).
With respect to the claims, Geierstanger et al teach immunoconjugates comprising an IgG antibody comprising a heavy chain CH2 domain with a cysteine at position 290 of the EU index where the position corresponds to residue 60 of SEQ ID NO:61 and/or a light chain with a cysteine at position 183 where the position corresponds to residue 76 of SEQ ID NO:63 (see claims, pages 35, 43, 45 and 126 and alignments below).  Geierstanger et al teach that the antibody can have a light kappa or lambda light chain constant domain (see pages 44-45).  Geierstanger et al teach that position 290 can be conjugated to auristatin MMAF (see page 35) and that a linker, cleavable linker or the linker VC can be used to conjugate the agent to the antibody (see page 63).  Geierstanger et al teach pharmaceutical compositions comprising the immunoconjugate and a carrier (see page 114).

RESULT 9
BBL50667
ID   BBL50667 standard; protein; 331 AA.
XX
AC   BBL50667;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CH region Cys mutant (HC-K290C), SEQ ID 34.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   heavy chain constant region; immunoconjugate; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   174
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 174
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 34; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50635-BBL50693) are heavy chain 
CC   constant (CH) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CH 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody heavy chain region (BBL50634) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 331 AA;

  Query Match             100.0%;  Score 590;  DB 21;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 174

Qy         61 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 224


RESULT 4
BBL50715
ID   BBL50715 standard; protein; 108 AA.
XX
AC   BBL50715;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CL region Cys mutant (LC-K183C), SEQ ID 82.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   immunoconjugate; light chain constant region; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   77
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 77
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 82; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50694-BBL50722) are light chain 
CC   constant (CL) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CL 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody kappa light chain (BBL50723) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 557;  DB 21;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 61

Qy         61 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         62 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 108


Marquette et al teach that position 334 according to the EU index is another position in an IgG heavy chain constant domain that can be modified to cysteine in making antibody-drug conjugates (ADC) (see page 3).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify an antibody of Geierstanger et al by also modifying position 334 to cysteine.  
The person of ordinary skill in the art would have been motivated to do so to give an antibody with additional cysteines which would allow additional drug moieties to be conjugated which would increase the toxicity of the ADC.  It is also noted that additionally substituting 334 would be considered combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would have reasonably expected success because the recombinant technology and peptide synthesis had been well established in the art, and making amino acid substitutions of a polypeptide using these technologies is routine in the art.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

8.	Claims 1-4 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geierstanger et al (WO 2014/124316 A2, IDS) and Liu et al (US 2013/0122020 A1).
With respect to the claims, Geierstanger et al teach immunoconjugates comprising an IgG antibody comprising a heavy chain CH2 domain with a cysteine at position 290 of the EU index where the position corresponds to residue 60 of SEQ ID NO:61 and/or a light chain with a cysteine at position 183 where the position corresponds to residue 76 of SEQ ID NO:63 (see claims, pages 35, 43, 45 and 126 and alignments below).  Geierstanger et al teach that the antibody can have a light kappa or lambda light chain constant domain (see pages 44-45).  Geierstanger et al teach that position 290 can be conjugated to auristatin MMAF (see page 35) and that a linker, cleavable linker or the linker VC can be used to conjugate the agent to the antibody (see page 63).  Geierstanger et al teach pharmaceutical compositions comprising the immunoconjugate and a carrier (see page 114).

RESULT 9
BBL50667
ID   BBL50667 standard; protein; 331 AA.
XX
AC   BBL50667;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CH region Cys mutant (HC-K290C), SEQ ID 34.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   heavy chain constant region; immunoconjugate; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   174
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 174
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 34; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50635-BBL50693) are heavy chain 
CC   constant (CH) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CH 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody heavy chain region (BBL50634) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 331 AA;

  Query Match             100.0%;  Score 590;  DB 21;  Length 331;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 APELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTC 174

Qy         61 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 PREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 224


RESULT 4
BBL50715
ID   BBL50715 standard; protein; 108 AA.
XX
AC   BBL50715;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Human IgG1 antibody CL region Cys mutant (LC-K183C), SEQ ID 82.
XX
KW   Immunoglobulin G1; Trastuzumab; acute myelogenous leukemia;
KW   antibody engineering; antibody production; antibody therapy;
KW   barretts esophagus; bladder cancer; breast tumor; cancer;
KW   chronic myelocytic leukemia; colorectal tumor; cytostatic; endometriosis;
KW   esophagus tumor; glioblastoma; gynecomastia; head and neck tumor;
KW   immunoconjugate; light chain constant region; liver tumor; lung tumor;
KW   melanoma; mesothelioma; multiple myeloma; mutein; neurofibromatosis;
KW   osteosarcoma; ovary tumor; pancreas tumor;
KW   peripheral nervous system disease; prognosis; prophylactic to disease;
KW   prostate hyperplasia; prostate tumor; renal tumor; schwannoma;
KW   soft tissue sarcoma; squamous cell carcinoma; stomach tumor; therapeutic;
KW   veterinary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   77
FT                   /note= "Optionally this residue is attached to a drug 
FT                   moiety (e.g., auristatin (MMAF, BBL50943)) to form an 
FT                   immunoconjugate"
FT   Misc-difference 77
FT                   /note= "Wild-type Lys substituted by Cys"
XX
CC PN   WO2014124316-A2.
XX
CC PD   14-AUG-2014.
XX
CC PF   07-FEB-2014; 2014WO-US015393.
XX
PR   08-FEB-2013; 2013US-0762563P.
XX
CC PA   (IRMI ) IRM LLC.
XX
CC PI   Geierstanger BH,  Ou W,  Uno T;
XX
DR   WPI; 2014-P55531/59.
XX
CC PT   New immunoconjugate comprising modified antibody that comprises 
CC PT   substitution of amino acids with cysteine on its constant region at 
CC PT   specified positions of the heavy chain of antibody, useful for treating 
CC PT   cancer e.g. breast cancer.
XX
CC PS   Example 1; SEQ ID NO 82; 238pp; English.
XX
CC   The present invention relates to a novel immunoconjugate comprising a 
CC   modified antibody or its fragment comprising a substitution of one or 
CC   more amino acids with cysteine on its constant region. The invention 
CC   further provides: (1) a modified antibody or its fragment comprising the 
CC   substitution of one or more amino acids with cysteine on its constant 
CC   region; (2) a nucleic acid encoding the modified antibody or its fragment
CC   of (1); (3) a host cell comprising the nucleic acid of (2); (4) a method 
CC   for producing the modified antibody or its fragment by incubating the 
CC   host cell of (3) under suitable conditions; (5) a method for selecting an
CC   amino acid of an antibody that is suitable for replacement by cysteine to
CC   provide a suitable site for conjugation; and (6) a method for producing 
CC   the immunoconjugate by attaching a linker unit (LU) or a LU-payload 
CC   combination (LU-X) to a cysteine residue in the antibody or its fragment.
CC   The immunoconjugate is useful for: treating or preventing cancers 
CC   including breast cancer, colorectal cancer, lung cancer, multiple 
CC   myeloma, ovarian cancer, liver cancer, gastric cancer, pancreatic cancer,
CC   acute myeloid leukemia, chronic myeloid leukemia, osteosarcoma, squamous 
CC   cell carcinoma, peripheral nerve sheath tumors (e.g. schwannoma), head 
CC   and neck cancer, bladder cancer, esophageal cancer, Barretts esophageal 
CC   cancer, glioblastoma, clear cell sarcoma of soft tissue, malignant 
CC   mesothelioma, neurofibromatosis, renal cancer, melanoma, prostate cancer,
CC   benign prostatic hyperplasia (BPH), gynecomastia and endometriosis in a 
CC   subject (e.g., human and non-human animals such as sheep, dog, cow and 
CC   chickens); and monitoring or prognosing the onset, development, 
CC   progression and/or severity of a disease or disorder as part of a 
CC   clinical testing procedure such as determining the efficacy of a 
CC   particular therapy. Sequences (BBL50694-BBL50722) are light chain 
CC   constant (CL) regions of modified antibodies comprising a substitution of
CC   one or more amino acids with cysteine which are derived from the CL 
CC   region of a full-length human immunoglobulin (Ig)G1 (trastuzumab) 
CC   antibody kappa light chain (BBL50723) for producing the immunoconjugate 
CC   of the invention.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 557;  DB 21;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 61

Qy         61 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         62 SKDSTYSLSSTLTLSCADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 108


Liu et al teach that the auristatin 0101 can be conjugated to antibodies to make to cysteine in making antibody-drug conjugates (ADC) that are cytotoxic (see claim 24 and Figure 9A).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify an antibody of Geierstanger et al by conjugating 0101 to such an antibody.  
The person of ordinary skill in the art would have been motivated to do so to give an antibody with cytotoxic activity.  Notably, Geierstanger et al also teach conjugating auristatins to antibodies, so one of skill in the art would recognize that auristatin 0101 would be simple substitution of one known element for antibody to obtain predictable results.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion


9.	No claims are allowed.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
June 16, 2022